Order of dismissal of writ reversed, without costs; second finding modified so as to fix the value of No. 478 Palisade avenue at $102,160; assessment reduced to $68,109.67, so as to be equal and uniform with assessment on other property. The findings as so modified are affirmed, and judgment is directed accordingly, with costs of the proceeding, but not of this appeal. No opinion. Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred; Blackmar, J., dissented. Order to be settled before Mr. Justice Thomas.